UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/2014 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Growth And Income Fund, Inc. July 31, 2014 (Unaudited) Common Stocks98.4% Shares Value ($) Automobiles & Components1.1% Delphi Automotive 84,190 5,623,892 General Motors 138,890 4,697,260 Banks7.8% Bank of America 703,150 10,723,037 Citigroup 117,540 5,748,881 Comerica 78,580 3,949,431 Fifth Third Bancorp 142,720 2,922,906 JPMorgan Chase & Co. 358,495 20,674,407 PNC Financial Services Group 80,340 6,632,870 U.S. Bancorp 118,380 4,975,511 Wells Fargo & Co. 294,250 14,977,325 Capital Goods6.4% Cummins 99,030 13,803,792 Danaher 83,260 6,151,249 Eaton 29,200 1,983,264 Fluor 88,360 6,438,793 Honeywell International 170,220 15,631,303 Owens Corning 95,130 3,239,177 PACCAR 59,350 3,695,725 Precision Castparts 31,390 7,182,032 Commercial & Professional Services.8% Tyco International 172,700 Consumer Durables & Apparel2.1% Michael Kors Holdings 51,760 a 4,217,405 NIKE, Cl. B 72,970 5,628,176 PVH 52,670 5,803,181 Under Armour, Cl. A 51,890 a 3,463,658 Consumer Services1.2% Carnival 147,390 5,338,466 Las Vegas Sands 70,820 5,230,057 Diversified Financials8.5% American Express 75,520 6,645,760 Ameriprise Financial 90,370 10,808,252 Berkshire Hathaway, Cl. B 114,190 a 14,322,852 BlackRock 15,410 4,695,889 Discover Financial Services 57,710 3,523,773 Goldman Sachs Group 64,853 11,211,138 IntercontinentalExchange Group 25,870 4,972,731 Invesco 89,480 3,367,132 Morgan Stanley 220,950 7,145,523 TD Ameritrade Holding 153,860 4,941,983 Voya Financial 149,110 5,531,981 Energy9.7% Anadarko Petroleum 95,480 10,202,038 EOG Resources 78,790 8,622,778 Exxon Mobil 80,290 7,943,893 Halliburton 103,240 7,122,528 Marathon Oil 129,860 5,032,075 Occidental Petroleum 224,060 21,892,903 Phillips 66 52,570 4,263,953 Schlumberger 215,700 23,379,723 Food & Staples Retailing2.2% Costco Wholesale 61,890 7,274,551 CVS Caremark 162,330 12,395,519 Food, Beverage & Tobacco6.7% Archer-Daniels-Midland 132,180 6,133,152 Coca-Cola Enterprises 173,810 7,899,664 Molson Coors Brewing, Cl. B 45,540 3,075,316 Mondelez International, Cl. A 110,670 3,984,120 PepsiCo 233,008 20,528,005 Philip Morris International 229,630 18,831,956 Health Care Equipment & Services4.0% Cardinal Health 133,460 9,562,409 McKesson 68,360 13,115,550 UnitedHealth Group 167,170 13,549,129 Household & Personal Products.7% Colgate-Palmolive 98,800 Insurance2.0% Allstate 54,410 3,180,264 American International Group 71,590 3,721,248 Hartford Financial Services Group 96,620 3,300,539 MetLife 150,390 7,910,514 Materials3.4% Dow Chemical 135,550 6,922,538 Eastman Chemical 19,990 1,574,812 Martin Marietta Materials 98,680 12,259,016 Praxair 59,210 7,587,169 Vulcan Materials 41,840 2,641,359 Media5.9% AMC Networks, Cl. A 45,650 a 2,733,065 Comcast, Cl. A 172,340 9,259,828 Omnicom Group 105,900 7,411,941 Regal Entertainment Group, Cl. A 103,030 2,004,964 Time Warner 48,749 4,047,142 Twenty-First Century Fox, Cl. A 268,110 8,493,725 Viacom, Cl. B 87,680 7,248,506 Walt Disney 142,840 12,267,099 Pharmaceuticals, Biotech & Life Sciences9.8% AbbVie 96,860 5,069,652 Actavis 28,044 a 6,008,709 Alexion Pharmaceuticals 29,880 a 4,750,621 Amgen 52,460 6,682,879 Biogen Idec 21,890 a 7,319,797 Bristol-Myers Squibb 68,460 3,465,445 Celgene 61,390 a 5,350,138 Endo International 16,600 a 1,113,528 Gilead Sciences 124,590 a 11,406,213 Illumina 36,750 a 5,876,693 Merck & Co. 162,650 9,228,761 Mylan 60,180 a 2,971,087 Perrigo Company 30,710 4,620,320 Pfizer 225,810 6,480,747 Regeneron Pharmaceuticals 9,390 a 2,969,306 Vertex Pharmaceuticals 61,160 a 5,437,736 Retailing3.4% Amazon.com 24,890 a 7,790,321 Dollar General 51,260 a 2,831,090 Home Depot 94,130 7,610,411 Kohl's 37,100 1,986,334 Macy's 32,490 1,877,597 Priceline Group 5,020 a 6,237,099 Ulta Salon, Cosmetics & Fragrance 33,310 a 3,075,512 Semiconductors & Semiconductor Equipment1.7% Applied Materials 267,020 5,596,739 Texas Instruments 132,410 6,123,963 Xilinx 81,550 3,354,152 Software & Services9.9% Accenture, Cl. A 115,380 9,147,326 Adobe Systems 61,450 a 4,246,809 Akamai Technologies 33,700 a 1,988,974 Cognizant Technology Solutions, Cl. A 103,390 a 5,071,279 Facebook, Cl. A 144,390 a 10,489,934 Google, Cl. A 16,510 a 9,568,370 Google, Cl. C 16,510 a 9,437,116 Intuit 80,170 6,571,535 Microsoft 343,620 14,830,639 salesforce.com 119,550 a 6,485,588 ServiceNow 17,230 a 1,013,124 Visa, Cl. A 51,820 10,934,538 Technology Hardware & Equipment8.3% Apple 387,400 37,023,818 Cisco Systems 538,450 13,585,093 EMC 411,630 12,060,759 Hewlett-Packard 85,680 3,051,065 Juniper Networks 210,930 4,965,292 SanDisk 54,980 5,042,216 Telecommunication Services.9% Windstream Holdings 727,799 Transportation1.0% Delta Air Lines 121,170 4,539,028 FedEx 28,880 4,241,894 Utilities.9% Exelon 83,460 2,593,937 NextEra Energy 6,800 638,452 NRG Energy 98,470 3,048,631 NRG Yield, Cl. A 40,665 2,124,746 TerraForm Power, Cl. A 1,733 53,290 Total Common Stocks (cost $705,202,086) Other Investment1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $12,980,373) 12,980,373 b Total Investments (cost $718,182,459) % Cash and Receivables (Net) .2 % Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $188,114,522 of which $192,112,462 related to appreciated investment securities and $3,997,940 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 9.9 Pharmaceuticals, Biotech & Life Sciences 9.8 Energy 9.7 Diversified Financials 8.5 Technology Hardware & Equipment 8.3 Banks 7.8 Food, Beverage & Tobacco 6.7 Capital Goods 6.4 Media 5.9 Health Care Equipment & Services 4.0 Materials 3.4 Retailing 3.4 Food & Staples Retailing 2.2 Consumer Durables & Apparel 2.1 Insurance 2.0 Semiconductors & Semiconductor Equipment 1.7 Money Market Investment 1.4 Consumer Services 1.2 Automobiles & Components 1.1 Transportation 1.0 Telecommunication Services .9 Utilities .9 Commercial & Professional Services .8 Household & Personal Products .7 † Based on net assets. The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 889,099,203 - - Equity Securities - Foreign Common Stocks+ 4,217,405 - - Mutual Funds 12,980,373 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Growth and Income Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 22, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 22, 2014 By: /s/ James Windels James Windels Treasurer Date: September 22, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
